United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 04-10082
                         Conference Calendar



FRANK NELSON,

                                     Plaintiff-Appellant,

versus

FORT WORTH, TEXAS; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE; TARRANT COUNTY, TEXAS,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-1365-A
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Frank Nelson, Texas prisoner # 723135, appeals from the

dismissal of his 42 U.S.C. § 1983 lawsuit for failure to state a

claim pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A(b).      This court

reviews dismissals under § 1915A de novo.      Velasquez v. Woods,

329 F.3d 420, 421 (5th Cir. 2003).

     Nelson contends that the Texas Penal Code is void because

the code has not been authenticated as required under the Texas

Constitution and the trial court therefore lacked jurisdiction

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10082
                                  -2-

over his case.    Nelson did not raise this argument in the

district court.    “It is a bedrock principle of appellate review

that claims raised for the first time on appeal will not be

considered.”     Stewart Glass & Mirror, Inc. v. U.S. Auto Glass

Disc. Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).

     Nelson asserts that the district court misinterpreted his

amended complaint and that his conviction is invalid.      In Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994), the Supreme Court barred

the recovery of damages under 42 U.S.C. § 1983 for an “allegedly

unconstitutional conviction or imprisonment” unless the

conviction or sentence had “been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal

. . . , or called into question by a federal court’s issuance of

a writ of habeas corpus[.]”    A civil rights claim arising out of

“a conviction or sentence that has not been so invalidated is not

cognizable under § 1983.”     Id. at 487.   Because the district

court did not err in dismissing Nelson’s complaint pursuant to 28

U.S.C. § 1915A(b), this court need not determine whether the

dismissal was also justified under 28 U.S.C. § 1915(e)(2).

     Nelson’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.      See 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g), as does the

district court’s dismissal.     See Adepegba v. Hammons, 103 F.3d
                           No. 04-10082
                                -3-

383, 387-88 (5th Cir. 1996).   We warn Nelson that if he

accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; STRIKE WARNING ISSUED.